DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lui et al US publication US 20090276546.

Regarding claim 19, Lui teaches an electronic device (see figure 1, portable device 110), comprising: 
a processor (processor 112); 
a universal serial bus (USB) connector including a reception pin that electrically connects a transmission pin of an external electronic device to a data reception terminal of the processor (USB connector 126 including reception pin D+ connect TXD pin 138 of external device 130 to a reception terminal 113 of the processor); and 
49678-5545 (P23730-US)a first capacitor electrically connected to the reception pin and to the processor in order to block power from the reception pin of the USB connector (capacitor C2 connected to reception pin D+ and to the processor 112, see para 0022, the detection circuit 120 may include a protection resistor R3 and a shunt capacitor C2. R3 and C3 may form an RC circuit (resistor capacitor circuit), and may be or operate as, a low pass filter, e.g., to pass the DC or low frequency signals, while filtering the higher frequency signals e.g. block power from the reception pin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al US publication US 20160156137 and in view of “USB 3.1 Engineering Change Notice Rx AC Coupling Capacitor Option” hereinafter referred as ECN.

Regarding claim 1, Pan teaches an electronic device (see figure 2A), comprising: 
a power regulator (Device-to-device power source 260); 
5 a processor (USB controller 210); 
a connector including first power pins that electrically connect an external electronic device with the power regulator (USB type-C receptacle 230 including Vbus pin for connecting device on the other side of the receptacle to power source 260), and first data reception pins that are disposed adjacent to at least some of the first power pins (receiving RX pins, also see figure 1 shown that RX pins are adjacent to Vbus pins) and electrically connect second data transmission pins of a connector of the external electronic device with data reception terminals of the 10 processor (see figure 2A shown the RX pins connect the data transmission pins from external device coupled to the receptacle 230 to the data reception terminals RX of the controller 212);
But, Pan fails to teach one or more first receiver capacitors that are electrically connected to the first data reception pins and to the processor in order to block power from leaking into the first data reception pins from the at least some of the first power pins.
However, ECN teaches adding capacitors connected to data reception pins and to the processor in order to block power leakage (see page 2, figure 6-5 shown that optional AC coupling capacitors are added to RX pins and host, also see page 1, after adding this capacitor leakage current through RX pin can be ideally 0mA).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the USB device and receptacle of Pan and incorporate AC coupling capacitors for the data reception pins.
The motivation for doing so is to prevent power leakage and provide ESD/EOS protection.

Regarding claim 2, Pan further teaches the connector is a universal serial bus (USB) type-C connector (see figure 2A, USB type-C receptacle 230).

Regarding claim 3, Pan further teaches the first data reception pins comprise a super speed RX negative (SSRXn) pin or a super speed RX positive (SSRXp) 20 pin (see figure 2A, RX1+ and RX1- pins, also noted that USB type-C is super speed USB thus the pins are also super speed).

Regarding claim 4, ECN further teaches each of the one or more first receiver capacitors has a greater value than a corresponding second transmitter capacitor connected in series to a corresponding one of the second data transmission pins of the 25 external electronic device (see figure 6-5 shown transmitter capacitor connected to Tx pins, also see page 1, shown that the value for Tx side capacitor is 100nF and the value for Rx side capacitor is 330nF which is greater than the Tx side).

Regarding claim 5, ECN further teaches each of the one or more first receiver capacitors is set to a value such that a sum of a value of each first receiver capacitor 46678-5545 (P23730-US)and a value of each second transmitter capacitor of the external electronic device is within a designated range (see page 1, Total series capacitance can be slightly reduced. However combined value of 100nF (TX side) and 330nF (Optional RX side) can be meet minimum capacitance requirement for RX detection (75nF~265nF)).

Regarding claim 11, Pan further teaches the connector further comprises one or more first data transmission pins that electrically connect the second data reception pins of the connector of the external electronic device, respectively, to data transmission terminals of the processor see figure 2A shown the Tx pins connect the data reception pins from external device coupled to the receptacle 230 to the data transmission terminals TX of the controller 212,
ECN further teaches 10 the electronic device further comprises one or more first transmitter capacitors that are electrically connected, respectively, to the one or more first data transmission pins and to the processor (see figure 6-5 shown transmitter capacitor connected to Tx pins).

Regarding claim 12, Pan further teaches the one or more first data 15 transmission pins comprise an SSTXn pin or an SSTXp pin (see figure 2A, TX1+ and TX1- pins, also noted that USB type-C is super speed USB thus the pins are also super speed).

Regarding claim 13, ECN further teaches each of the one or more first transmitter capacitors has a smaller value than a corresponding second receiver capacitor connected in series to a corresponding see page 1, shown that the value for Tx side capacitor is 100nF which is smaller than the value for Rx side capacitor at 330nF).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan and ECN as applied to claims above, and further in view of Bandholz et al US Patent No. 7,474,117.

Regarding claim 6, the combination of Pan and ECN teaches all the features with respect to claim 1 as outlined above.
But, the combination of Pan and ECN fails to teach one or more passive 5 elements connected in series to the one or more first receiver capacitors, respectively.
However, Banholz teaches a capacitor filter for USB circuit having a passive 5 elements connected in series to a capacitors to boost USB signal (see figure 3, resistor R60 is in series with capacitor C45).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the AC capacitor filter of ECN and further incorporate series resistor.
The motivation for doing so is to form a more efficient resistor-capacitor RC filter circuit to improve USB signal quality as taught by Banholz (see col 3 ln 22-40).

Regarding claim 7, Banholz further teaches the one or more passive elements comprise one or more resistors connected in series to a front end or a rear end of each of the one or more first receiver capacitors (see figure 3, resistor R60 is coupled in series to the front of capacitor C45).

Regarding claim 8, the combination of Pan and ECN teaches all the features with respect to claim 1 as outlined above.

However, Banholz teaches a capacitor filter for USB circuit having a discharge element, connected between a ground of the electronic device and one end of a capacitor, so that the discharger element is connected in parallel to the capacitor (see figure 3, discharge resistor R58 connected between a ground and one end of the capacitor C45 in parallel).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the AC capacitor filter of ECN and further incorporate discharge element.
The motivation for doing so is to form a more efficient resistor-capacitor RC filter circuit to improve USB signal quality as taught by Banholz (see col 3 ln 22-40).

Regarding claim 9, Banholz further teaches each of the one or more discharge elements comprises at least one of a resistor, a diode, and a transistor, which is connected in parallel to a corresponding one of the one or more first receiver capacitors between a front end or a rear end of the corresponding one of the one or more first receiver capacitors 20 and the ground (see figure 3, discharge resistor R58 connected between a ground and the front end of the capacitor C45 in parallel).

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the known prior arts fail to explicitly disclose one or more series resistors that are connected in series to the one or more first receiver capacitors; 25 one or more parallel resistors that are connected to a front end or a rear end of each of the one or more first receiver capacitors and to a ground of the electronic device such that the one or more parallel resistors are connected in parallel, respectively, to the one or more first receiver capacitors; and 47678-5545 (P23730-US)one or more diodes that are connected to the front end or the rear end of each of the one or more first receiver capacitors and to the ground of the electronic device such that the one or more diodes are connected in parallel, respectively, to the one or more first receiver capacitors in combination with other limitation found in the independent claim 1.
Regarding claim 20, the known prior arts fail to explicitly disclose a resistor that is 5 connected to the reception pin and a ground of the electronic device, wherein the first capacitor is configured to have a value greater than a second capacitor connected to the transmission pin of the external electronic device in order to detect that the external electronic device is connected to or disconnected from the electronic device, based on a time constant determined based on the second capacitor and the resistor in combination with other limitation found in the independent claim 19.

Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The known prior arts fail to explicitly disclose a universal serial bus (USB) connector including a transmission pin that electrically 25 connects a reception pin of an external electronic device to a data transmission terminal of the processor, and a reception pin that electrically connects a transmission pin of the external electronic device to a data reception terminal of the processor; a first receiver capacitor that blocks power from the reception pin of the USB connector; and 48678-5545 (P23730-US)a first transmitter capacitor that 
The closest prior art Lui US 20090276546 teaches a USB device having capacitors on both reception pin and transmission pin for protection again power surge. Lui further teaches device detection using the capacitor on the detection pin. However, Lui fails to teach detection based on a time constant determined by the first transmitter 5 capacitor, a second receiver capacitor connected to the reception pin of the external electronic device, and a resistor connected to the reception pin of the external electronic device and to a ground of the external electronic device
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minoo et al US 20140223037 and Shoykhet et al US 20140218045 teaches techniques for detecting connection of a device by measuring voltage at the power contact for a predetermined time.
Li et al US publication US 20140256276 teaches switchable AC coupling capacitor for a USB circuit
Kimura US publication US 20170264060 teaches coupling capacitor on TX and RX pins to accommodate different interface standard
Kulkarni et al US publication US 20200287334 teaches detecting connection state of an interface by monitoring charge state of the capacitors of the interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185